Name: Commission Regulation (EEC) No 2590/92 of 4 September 1992 on the supply of various consignments of cereals as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 5. 9 . 92 Official Journal of the European Communities No L 259/7 COMMISSION REGULATION (EEC) No 2590/92 of 4 September 1992 on the supply of various consignments of cereals as food aid Whereas, notably for logistical reasons, certain supplies are not awarded within the first and second deadlines for submission of tenders ; whereas, in order to avoid republi ­ cation of the notice of invitation to tender, a third dead ­ line for submission of tenders should be opened, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 (1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid man ­ agement (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain countries and beneficiary organizations 32 103,2 tonnes of cereals ; Whereas it is necessary to provide for the carrying out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4), as amended by Regulation (EEC) No 790/91 (^ ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs : Article 1 Cereals shall be mobilized in the Community, as Community food aid for supply to the recipients listed in the Annex in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annex. Supplies shall be awarded by the tendering procedure. The successful tenderer is deemed to have noted and accepted all the general and specific conditions appli ­ cable . Any other condition or reservation included in his tender is deemed unwritten . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 September 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 370, 30. 12. 1986, p. 1 . (2) OJ No L 174, 7. 7. 1990, p. 6. 0 OJ No L 136, 26. 5 . 1987, p. 1 . (4) OJ No L 204, 25. 7 . 1987, p. 1 . O OJ No L 81 , 28. 3. 1991 , p. 108 . No L 259/8 Official Journal of the European Communities 5. 9. 92 ANNEX LOT A 1 . Operation No (') : 768/92 2. Programme : 1992 3. Recipient (2) : El Salvador 4. Representative of the recipient : Secretaria Nacional de la Familia, Casa Presidencial San Salvador, El Salvador, CA.  tel.: 71-1555 ; fax : 71-0950 (Stras. Lic . Lucrecia de Suster o Sonia Ventura) 5. Place or country of destination (*) : El Salvador 6. Product to be mobilized : milled rice (product code 1006 30 94 900 / 1006 30 96 900) 7. Characteristics and quality of the goods (3) : see OJ No C 1 14, 29. 4. 1991 , p. 1 (under 11-A.l.f) 8 . Total quantity : 4 000 tonnes (9 600 tonnes of cereals) 9 . Number of lots : 1 10. Packaging and marking f) : see OJ No C 114, 29 . 4. 1991 , p. 1 (under IIA.2.b and IIA.3) Markings in Spanish Supplementary markings : 'DISTRIBUCION GRATUITA' 1 1 . Method of mobilization of product : Community market 12. Stage of supply : free at destination 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing : Zapotitan, carretera a Santa Ana, Km. 33,5 Sitio del NiÃ ±o, San Salvador. 17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 19  31 . 10. 1992 18. Deadline for the supply : 29. 11 . 1992 19. Procedure for determining die costs of supply : invitation to tender 20. Date of expiry of the period allowed for the submission of tenders : 12 noon on 22. 9. 1992 21 . A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 29. 9 . 1992 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 26. 10  8. 11 . 1992 (c) deadline for the supply : 6 . 12. 1992 B. In the case of a third invitation to tender : (a) deadline for the submission of tenders : 12 noon on 6. 10. 1992 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 2  15. 11 . 1992 (c) deadline for the supply : 13. 12. 1992 22. Amount of tendering security : ECU 5 per tonne 23. Amount of delivery security : 1 0 % of the tender in ecus 24. Address for submission of tenders : Bureau de 1 aide alimentaire, Attention Mr N. Arend, BÃ ¢timent Loi 120, bureau 7/46, rue de la Loi, 200, B- 1 049 Bruxelles telex 22037 / 25670 AGREC B telefax : (32-2) 296 20 05 / 295 01 32 / 296 10 97 / 295 01 30 / 296 33 04 25. Refund payable on application by the successful tenderer (4) : Refund applicable on 31 . 8 . 1992, fixed by Commission Regulation (EEC) No 2203/92 (OJ No L 218 , 1 . 8 . 1992, p. 31 ) 5. 9. 92 Official Journal of the European Communities No L 259/9 LOTS B, C, D, and E 1 . Operation Nos (') : 752/92 755/92 2. Programme : 1992 3. Recipient (2) : UNRWA Headquarters, Supply Division, Vienna International Centre, PO Box 700, A-1400 Vienna, Austria (telex 135310 UNRWA A, fax (1)230 75 29) 4. Representative of the recipient :  Lot B :  752/92 : Ashdod UNRWA Field Supply and Transport Officer, West Bank PO Box 19149  Jerusalem (tel . 82 80 93 ; telex. 26194 UNRWA IL ; fax. 81 65 64)  Lot C :  753/92 : Latakia UNRWA Field Supply and Transport Officer, SAR PO Box 4313 Damascus  SAR (tel . (96311 ) 66 02 17 ; telex 412006 UNRWA SY)  Lot D :  754/92 : Beirut UNRWA Field Supply and Transport Officer, Lebanon PO Box 947  Beirut  Lebanon (tel . 81 00 12 ; fax 87 11 45 02 32 ; telex 21430 UNRWA LE)  Lot E :  755/92 : Amman UNRWA Field Supply and Transport Officer, Jordan PO Box 484  Amman  Jordan (tel . (9626) 77 17 41 ; fax : 68 54 76 ; telex : 23402 UNRWA JFO) 5. Place or country of destination (*) : Lot B : Israel ; Lot C : Syria ; Lot D : Lebanon ; Lot E : Jordan 6. Product to be mobilized : milled rice (product code 1006 30 94 900 / 1006 30 96 900) 7. Characteristics and quality of the goods (3) (6) : see OJ No C 1 14, 29. 4. 1991 , p. 1 , (under II.A.1.f) 8 . Total quantity : 1 043 tonnes (2 503,2 tonnes of cereals) 9 . Number of lots : four (Lot B : 527 tonnes ; Lot C : 1 17 tonnes ; Lot D : 236 tonnes ; Lot E : 163 tonnes) 10. Packaging and marking Q (8) : see OJ No C 114, 29. 4. 1991 p. 1 (under ILA.2 a) and IIA3) Markings in English Supplementary markings : 'UNRWA' 11 . Method of mobilization : Community market 12. Stage of Supply : free at port of landing  landed (Lots B, C and D) free at destination (Lot E) 1 3. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing : Lot B : Ashdod ; Lot C ; Latakia ; Lot D : Beirut 1 6. Address of the warehouse and, if appropriate, port of landing : Lot E : UNRWA Warehouse, Amman, Jordan 17. Period for making the goods available at die port of shipment where the supply is awarded at the port of shipment stage : 12  25. 10. 1992 18 . Deadline for the supply : 22. 11 . 1992 19. Procedure for determining the costs of supply : invitation to tender 20. Date of expiry of the period allowed for submission of tenders : 12 noon on 22. 9 . 1992 21 . A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 1 2 noon on 6. 10 . 1 992 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 26. 10  8 . 11 . 1992 (c) deadline for the supply : 6. 12. 1 992 No L 259/10 Official Journal of the European Communities 5. 9 . 92 B. In the case of a third invitation to tender : (a) deadline for the submission of tenders : 12 noon on 20. 10 . 1992 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 9  22. 11 . 1992. (c) deadline for the supply : 20. 12. 1992 22. Amount of the tendering security : ECU 5 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders : Bureau de 1 aide alimentaire, Ã l'attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/46 rue de la Loi, 200, B- 1 049 Bruxelles ; telex 22037 / 25670 AGREC B telefax : (32-2) 296 20 05 / 295 01 32 / 296 10 97 / 295 01 30 / 296 33 04 25. Refund payable on request by the successful tenderer (4) : refund applicable on 31 . 8 . 1992, fixed by Commission Regulation (EEC) No 2203/92 (OJ No L 218 , 1 . 8 . 1992, p. 31 ) 5. 9. 92 Official Journal of the European Communities No L 259/11 LOT F 1 . Operation No ('): 886/92 2. Programme : 1992 3. Recipient (2) : Tanzania 4. Representative of the recipient : Ministry of Agriculture, Principal Secretary c/o W. Ngirwa + Richard Seni  PO Box 9192, Dar es Salaam ; tel . 00255 51 27 231 /25 284  Fax 00255 51 46 658  Telex 41246 Kilimo TX 5. Place or country of destination : Tanzania 6. Product to be mobilized : milled rice (product code 1006 30 94 900 / 1006 30 96 900) 7. Characteristics and quality of the goods (3) : see OJ No C 1 14, 29. 4. 1991 , p. 1 (under II.A.1.f) 8 . Total quantity : 8 333 tonnes (20 000 tonnes of cereals) 9 . Number of lots : 1 10 . Packaging and marking f): see OJ No C 114, 29. 4. 1991 , p. 1 (under IIA.2.b and IIA3) Markings in English 11 . Method of mobilization of product : Community market 12. Stage of supply : free at port of landing  landed 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing : Dar es Salaam 1 6. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 26. 10  8. 11 . 1992 18 . Deadline for the supply : 29. 11 . 1992 19. Procedure for determining the costs of supply : invitation to tender 20. Date of expiry of die period allowed for the submission of tenders : 12 noon on 22. 9. 1992 21 . A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 29. 9 . 1992 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 2  15. 11 . 1992 (c) deadline for the supply : 6. 12. 1992 B. In the case of a third invitation to tender : (a) deadline for the submission of tenders : 12 noon on 6. 10. 1992 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 9  22. 11 . 1992 (c) deadline for the supply : 13. 12. 1992 22. Amount of tendering security : ECU 5 per tonne 23. Amount of delivery security : 10 % of the tender in ecus 24. Address for submission of tenders : Bureau de 1 aide alimentaire^ l'attention de Mr N. Arend, bÃ ¢ti ­ ment Loi 120, bureau 7/46, rue de la Loi , 200, B- 1 049 Bruxelles ; telex 22037 AGREC B ; fax : (32-2) 296 20 05 / 295 01 32 / 296 10 97 / 295 01 30 / 296 33 04 25. Refund payable on application by die successful tenderer (4) : Refund applicable on 31 . 8 . 1992, fixed by Commission Regulation (EEC) No 2203/92 (OJ No L 218, 1 . 8 . 1992, p. 31 ) No L 259/12 Official Journal of the European Communities 5. 9. 92 Notes : (') The operation number should be mentioned in all correspondence. (*) The successful tenderer shall contact the recipient as soon as possible to establish which consignment documents are required. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium- 134 and -137 and iodine - 131 levels. 0 Commission Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987, p. 56), as last amended by Regula ­ tion (EEC) No 2226/89 (OJ No L 214, 25. 7. 1989, p. 10), is applicable as regards the export refund and, where appropriate, the monetary and accession compensatory amounts, the representative rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of this Annex. (*) Commisson delegation to be contacted by the successful tenderer : see list published in OJ No C 1 14, 29. 4. 1991 , p. 33 (Lot A : Costa Rica). (*) The successful tenderer shall supply to the beneficiary or its representative, on delivery, the following documents :  phytosanitary certificate,  certificate of origin. Lot C : The phytosanitary certificate and the certificate of origin must be signed and stamped by a Syrian Consulate, including a statement that consular fees and charges have been paid. f) Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital *R\ (8) Shipment to take place in 20-foot containers . Lots B, C, D : The contracted shipping terms shall be consi ­ dered full liner terms (liner in/liner out) free Ashdod/Beirut Latakia, container yard and is understood to cover 15 days  Saturdays, Sundays and official public and religious holidays excluded  free of container detention charges at the port of discharge taken from the day/time of the arrival of the vessel. The 15 days free of container detention charges should be clearly marked on the bill of lading. Bona fide detention charges levied in respect of container detentions) in excess of the said 15 days as detailed above will be born by UNRWA. UNRWA shall not pay/not be charged any container deposit fees. After take-over of the goods at the delivery stage, the recipient will bear all costs of shifting the containers for destuffing outside the port area and of returning them to the container yard. Ashdod : consignment to be stowed in 20-foot containers containing not more than 17 tonnes each, net, not more than 50 containers being shipped per week on any vessel .